                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT CINCINNATI

AHMAD SHALASH,

                         Petitioner,               :   Case No. 1:18-cv-333

       - vs -                                          District Judge Timothy S. Black
                                                       Magistrate Judge Michael R. Merz

DAVID GRAY, Warden,
 Belmont Correctional Institution,
                                                   :
                         Respondent.


                        REPORT AND RECOMMENDATIONS


           Petitioner Ahmad Shalash brought this habeas corpus action with the assistance of counsel

to obtain relief from his convictions for robbery and aggravated robbery in the Hamilton County

Court of Common Pleas. The case is before the Court for decision on the Petition (ECF No. 1),

the State Court Record (ECF No. 10), the Return of Writ (ECF No. 11), and Petitioner’s Reply.

       Although originally filed at the Columbus seat of court, the case was transferred to the

Western Division at Cincinnati in accordance with the habeas venue rule, S. D. Ohio Civ. R.

82.1(f).     The Magistrate Judge reference in the case has recently been transferred to the

undersigned to help balance the Magistrate Judge workload in the District.



Litigation History



       Shalash was indicted by a Hamilton County, Ohio, grand jury under two separate case

numbers for his involvement in four separate bank robberies. A trial jury, which heard both cases

                                                  1
together, convicted him of three counts of robbery and two counts of aggravated robbery in one

case and one count of robbery in the second case. He was sentenced to an aggregate term of

imprisonment of forty-four years and appealed to the First District Court of Appeals which

affirmed. State v. Shalash, 1st Dist. Hamilton Nos. C-130748, 130749, 2014-Ohio-5006 (Nov. 12,

2014), appellate jurisdiction declined, 142 Ohio St. 3d 1517 (2015) (“Shalash I”).

        While the appeal was pending, Shalash filed a petition for post-conviction relief under Ohio

Revised Code § 2953.21 which the trial court denied. Shalash again appealed to the First District,

asserting as his single assignment of error that the trial court had erred in denying his post-

conviction petition without a hearing. The First District affirmed. State v. Shalash, 1st Dist.

Hamilton No. C-150614, 2016 Ohio App. LEXIS 4105 (Oct. 7, 2016), appellate jurisdiction

declined, 149 Ohio St. 3d 1420 (2017) (“Shalash II”).

        Shalash then filed his Petition in this Court1, pleading the following grounds for relief:

                 Ground One: “The evidence was insufficient to convict Mr.
                 Shalash, and the manifest weight of the evidence did not support the
                 trial court’s conviction in violation of the due process clause of the
                 Fourteenth Amendment.”

                 Supporting Fact(s): 1. “The State presented exhaustive evidence
                 regarding a series of robberies that had occurred from early
                 September to late October, 2012, yet provided no direct evidence
                 that Mr. Shalash was involved other than the suspect testimony of
                 his two co-defendants.”

                 Ground Two: “Mr. Shalash was denied a fair trial when he was
                 subjected to repeated instances of prosecutorial misconduct during
                 his trial.”

                 Supporting Fact(s): 1. “After giving an extensive presentation of
                 undisputed evidence none of which pointed to Mr. Shalash’s
                 involvement in the robberies, outside of the testimony of his co-
                 defendants, the State, in closing argument, resorted to inflammatory


1
  The Return asserts the Petition was filed pro se, but Shalash has been represented by counsel throughout these
proceedings.

                                                       2
              tactics vilifying Mr. Shalash, inciting fear, referencing Mr.
              Shalash’s religion, and vouching for the credibility of witnesses.


              Ground Three: “Mr. Shalash was denied a fair trial when the trial
              court failed to instruct the jury that the firearm specifications must
              have been proven ’beyond a reasonable doubt.’”

              Supporting Fact(s): “Trial court failed to instruct jury on the
              standard of proof for the firearm specifications in Mr. Shalash’s
              indictment. The trial court did not instruct the jury that Mr. Shalash
              must be found guilty of the specifications beyond a reasonable
              doubt.”

              Ground Four: “Mr. Shalash was denied his right to effective
              assistance of counsel and due process when the trial court denied his
              Petition for Post-Conviction Relief without a hearing” where he
              submitted evidence outside the trial record which supported his
              claims of ineffective assistance of counsel and affidavits of his co-
              defendants recanting their trial testimony.

              Supporting Fact(s): “Mr. Shalash’s conviction was based on little
              to no direct evidence of his involvement in a series of robberies
              except for the suspect testimony of his co-defendants who both
              submitted affidavits recanting their testimony.”

              “Mr. Shalash’s post-conviction petition was supported by two
              affidavits from Jennifer Nietz, his wife and co-defendant, and
              one affidavit from Jake Pfalz, his other co-defendant wherein they
              both recanted their trial testimony.”

(Petition, ECF No. 1, PageID 5, 7-8, 10, 16-19.)




                                         Analysis




                                                   3
Ground One: Conviction on Insufficient Evidence and Against the Manifest Weight of the
Evidence


       In his First Ground for Relief, Shalash asserts his conviction is not supported by sufficient

evidence and is against the manifest weight of the evidence. Shalash combined these two claims

in his First Assignment on Direct Appeal and the First District decided them as follows:

               Sufficiency and Weight of the Evidence

               {¶ 36} In his first assignment of error, Shalash argues that his
               convictions for robbery, aggravated robbery, and the accompanying
               firearm specifications were supported by insufficient evidence and
               were contrary to the manifest weight of the evidence.

               {¶ 37} To reverse a conviction for insufficient evidence, the
               reviewing court must be persuaded, after viewing the evidence in a
               light most favorable to the prosecution, that no rational trier of fact
               could have found the essential elements of the crime proven beyond
               a reasonable doubt. State v. Thompkins, 78 Ohio St.3d 380, 386,
               1997 Ohio 52, 678 N.E.2d 541 (1997). To reverse a conviction as
               against the manifest weight of the evidence, the reviewing court
               must weigh the evidence and all reasonable inferences, consider the
               credibility of the witnesses, and conclude that in resolving conflicts
               in the evidence, the trier of fact clearly lost its way and created a
               manifest miscarriage of justice. Id. at 387.

               {¶ 38} The state argued that Shalash was guilty as either a principal
               or as a complicitor to the four bank robberies. Complicity is defined
               as when a person "acting with the kind of culpability required for
               the commission of an offense * * * aid[s] or abets another in
               committing the offense." R.C. 2923.03(A)(2). To support a
               conviction for complicity by aiding and abetting, the state must
               show that the defendant assisted, encouraged, cooperated with,
               advised, or incited the principal in the commission of the crime and
               that the defendant shared the criminal intent of the principal. State
               v. Johnson, 93 Ohio St. 3d 240, 754 N.E.2d 796, 2001-Ohio-1336
               (2001), syllabus. Aiding and abetting can be inferred by presence,
               companionship, and conduct before and after the offense is
               committed. Id. at 243-245.

               {¶ 39} Shalash was charged with robbery under R.C. 2911.02(A)(2).
               In order to prove the robbery counts, the state was required to prove
               that Shalash or his accomplice, in committing a theft offense,

                                                 4
inflicted, attempted to inflict, or threatened to inflict physical harm
on another. He was also charged with aggravated robbery under
R.C. 2911.01(A)(1). To convict Shalash of the aggravated-robbery
counts, the state was required to prove that Shalash or his
accomplice, in committing a theft offense, had a deadly weapon on
or about his person or under his control and either displayed the
weapon, brandished it, indicated that he possessed it, or used it. To
establish the three-year firearm specification, the state was required
to prove that Shalash or his accomplice had a firearm on or about
his person or under his control while committing the offenses and
displayed it, brandished it, indicated that he possessed it, or used it
to facilitate the offenses. See R.C. 2941.145.

{¶ 40} Shalash primarily argues the state failed to prove his
involvement in the offenses. He contends that Neitz’s and Pfalz’s
credibility was undermined by the state’s promises of leniency, and
by conflicts in their testimony. He further argues that the state failed
to present any physical evidence directly linking him to the offenses.

{¶ 41} But based upon our review of the evidence, we conclude the
jury could have found that Shalash had participated in the robberies
as either a principal or as an accomplice. Neitz and Pfalz testified
that Shalash had conspired with them to rob the four banks to feed
their heroin habits. Neitz’s role was to “case” the banks, Pfalz’s role
was to rob the banks, and Shalash’s role was to supply the disguises
and the gun and to drive the getaway van. Neitz and Pfalz described
the four bank robberies in detail. Pfalz testified that he had
threatened to use a gun and that he had displayed a gun at the
Cheviot Savings and First Financial Banks.

{¶ 42} Neitz’s and Pfalz’s testimony was supported by surveillance
video from the four banks, surveillance video from St. James
Elementary School near the Cheviot Savings Bank, and by
surveillance video from a UDF and Dairy Mart near the First
Financial Bank. Their testimony was also consistent with the
testimony of the four banks’ employees, and with Lanter’s
testimony that she had seen Pfalz, Neitz, and Shalash in a white van
outside the St. James School, a couple of hours before the Cheviot
Savings Bank had been robbed. Neitz and Pfalz testified that the
money from each robbery had been divided among Pfalz, Neitz, and
Shalash. Thus, a rational jury could find that Shalash had actively
participated in the offenses.

{¶ 43} Shalash also argues that the jury's verdict was against the
manifest weight of the evidence. He argues that neither Neitz nor
Pfalz were credible given that they had admitted to either being less

                                   5
               than truthful on prior occasions or had demonstrated an inability to
               testify consistently under oath at trial, and they had agreed to testify
               against him for leniency in their own cases. But the jury was in the
               best position to evaluate their credibility and to determine the weight
               to be afforded their testimony. Given that the totality of the evidence
               established that Shalash had aided and abetted Neitz and Pfalz in the
               four offenses, and that Shalash has not demonstrated any basis for
               disturbing the jury’s determination, we cannot conclude that
               Shalash’s convictions were contrary to the manifest weight of the
               evidence. See Thompkins, 78 Ohio St.3d at 387, 678 N.E.2d 541.
               We, therefore, overrule his first assignment of error.

Shalash I, 2014-Ohio-5006.

       In State v. Thompkins, 78 Ohio St. 3d 380 (1997), the Ohio Supreme Court reaffirmed the

important distinction between appellate review for insufficiency of the evidence and review on the

claim that the conviction is against the manifest weight of the evidence. It held:

               In essence, sufficiency is a test of adequacy. Whether the evidence
               is legally sufficient to sustain a verdict is a question of law. State v.
               Robinson (1955), 162 Ohio St. 486, 55 O.O. 388, 124 N.E.2d 148.
               In addition, a conviction based on legally insufficient evidence
               constitutes a denial of due process. Tibbs v. Florida (1982), 457
               U.S. 31, 45, 102, 387 S.Ct. 2211, 2220, 72 L.Ed.2d 652, 663, citing
               Jackson v. Virginia (1979), 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d
               560. Although a court of appeals may determine that a judgment of
               a trial court is sustained by sufficient evidence, that court may
               nevertheless conclude that the judgment is against the weight of the
               evidence. Robinson, supra, 162 Ohio St. at 487, 55 O.O. at 388-
               389, 124 N.E.2d at 149. Weight of the evidence concerns “the
               inclination of the greater amount of credible evidence, offered in a
               trial, to support one side of the issue rather than the other. It
               indicates clearly to the jury that the party having the burden of proof
               will be entitled to their verdict, if, on weighing the evidence in their
               minds, they shall find the greater amount of credible evidence
               sustains the issue which is to be established before them. Weight is
               not a question of mathematics, but depends on its effect in inducing
               belief.” (Emphasis added.)

               When a court of appeals reverses a judgment of a trial court on the
               basis that the verdict is against the weight of the evidence, the
               appellate court sits as a “‘thirteenth juror’” and disagrees with the
               factfinder's resolution of the conflicting testimony. Tibbs, 457 U.S.
               at 42, 102 S.Ct. at 2218, 72 L.Ed.2d at 661. See, also, State v. Martin

                                                  6
               ([1st Dist.]1983), 20 Ohio App.3d 172, 175, 20 OBR 215, 219, 485
               N.E.2d 717, 720-721 (“The court, reviewing the entire record,
               weighs the evidence and all reasonable inferences, considers the
               credibility of witnesses and determines whether in resolving
               conflicts in the evidence, the jury clearly lost its way and created
               such a manifest miscarriage of justice that the conviction must be
               reversed and a new trial ordered. The discretionary power to grant
               a new trial should be exercised only in the exceptional case in which
               the evidence weighs heavily against the conviction.”).

78 Ohio St. 3d at 387. In Martin, 1st Dist, Judge Robert Black contrasted the manifest weight of

the evidence claim:

               In considering the claim that the conviction was against the manifest
               weight of the evidence, the test is much broader. The court,
               reviewing the entire record, weighs the evidence and all reasonable
               inferences, considers the credibility of the witnesses and determines
               whether in resolving conflicts in the evidence, the jury clearly lost
               its way and created such a manifest miscarriage of justice that the
               conviction must be reversed and a new trial ordered. . . .

20 Ohio App. 3d at 172, ¶3 of the syllabus. The consequences of the distinction are important for

a criminal defendant. The State may retry a case reversed on the manifest weight of the evidence;

retrial of a conviction reversed for insufficiency of the evidence is barred by the Double Jeopardy

Clause. Tibbs v. Florida, 457 U.S. 31, 40-41 (1982).

       A manifest weight of the evidence claim is not a federal constitutional claim and is

therefore not cognizable in habeas corpus. Johnson v. Havener, 534 F.2d 1232, 1234 (6th Cir.

1986). An allegation that a verdict was entered upon insufficient evidence, on the other hand,

states a claim under the Due Process Clause of the Fourteenth Amendment to the United States

Constitution. Jackson v. Virginia, 443 U.S. 307 (1979); In re Winship, 397 U.S. 358 (1970);

Johnson v. Coyle, 200 F.3d 987, 991 (6th Cir. 2000); Bagby v. Sowders, 894 F.2d 792, 794 (6th Cir.

1990) (en banc). In order for a conviction to be constitutionally sound, every element of the crime

must be proved beyond a reasonable doubt. In re Winship, 397 U.S. at 364.



                                                7
                [T]he relevant question is whether, after viewing the evidence in the
                light most favorable to the prosecution, any rational trier of fact
                could have found the e of fact fairly to resolve conflicts in the
                testimony, to weigh the evidence an essential elements of the crime
                beyond a reasonable doubt . . . . This familiar standard gives full
                play to the responsibility of the trier to draw reasonable inferences
                from basic facts to ultimate facts.

Jackson, 443 U.S. at 319; United States v. Paige, 470 F.3d 603, 608 (6th Cir. 2006); United States

v. Somerset, No. 3:03-po-2, 2007 U.S. Dist. LEXIS 76699 (S.D. Ohio Oct. 12, 2007) (Rice, J.).

This rule was recognized in Ohio law at State v. Jenks, 61 Ohio St. 3d 259 (1991). Of course, it is

state law which determines the elements of offenses; but once the state has adopted the elements,

it must then prove each of them beyond a reasonable doubt. In re Winship, supra.

       Because of this distinction, a habeas corpus court cannot decide on the merits a manifest

weight claim. To put it another way, whether a verdict is against the manifest weight is a question

of state law and habeas relief is available only for federal constitutional violations. 28 U.S.C. §

2254(a); Wilson v. Corcoran, 562 U.S. 1 (2010); Lewis v. Jeffers, 497 U.S. 764, 780 (1990); Smith

v. Phillips, 455 U.S. 209 (1982), Barclay v. Florida, 463 U.S. 939 (1983).

       Respondent asserts that merits review of the sufficiency of the evidence claim is also barred

by Petitioner’s failure to fairly present that claim to the Supreme Court of Ohio (Return, ECF No.

11, PageID 1125). While conceding that he did not “present sufficiency of the evidence as a

‘proposition of law’ in his Memorandum in Support of Jurisdiction,” he asserts he did argue the

evidence was insufficient in his general argument for discretionary review (Reply, ECF No. 15,

PageID 1171).

       Upon examination of the Memorandum in Support of Jurisdiction (State Court Record,

ECF No. 10, Ex. 15, PageID 155 et seq.), the Magistrate Judge notes that none of the three

propositions of law deals with the sufficiency or weight of the evidence. The phrase “decidedly



                                                 8
little evidence[,]” id. at PageID 158, is used to describe the evidence at trial, but there is no legal

argument at all about the applicability of Jackson , the relevant United States Supreme Court

precedent, or indeed any case law related to this issue.

        The Magistrate Judge concludes that Shalash did not fairly present his sufficiency of the

evidence claim to the Supreme Court of Ohio. His complaint that there was “decidedly little

evidence” does not assert that the First District erred in overruling his First Assignment of Error.

As an appellate court, inundated with thousands of possible appeals a year, the Supreme Court of

Ohio cannot be expected to comb the record on appeal looking for issues that are not clearly

presented. To hold that this issue was fairly presented would essentially wipe out the requirement

that a habeas petitioner must complete a full round of state court review. O’Sullivan v. Boerckel,

526 U.S. 838, 848 (1999).

        To combat this conclusion, Petitioner relies on the analysis in Peterson v. Miller, No. 1:16-

cv-509, 2017 U.S. Dist. LEXIS 215391 (N.D. Ohio Dec. 7, 2017), to argue for “liberal

construction” of his Supreme Court Memorandum (Traverse, ECF No. 15, PageID 1172). In

Peterson, Magistrate Judge Greenberg liberally construed Peterson’s pro se propositions of law in

the Ohio Supreme Court as raising sufficiency of the evidence claims. Id. at * 44. In general, the

filings of pro se litigants are to be liberally construed. Estelle v. Gamble, 429 U.S. 97, 106 (1976).

But Shalash, unlike Peterson, did not appear pro se in the Supreme Court of Ohio, but was

represented by counsel. And even in Peterson the Magistrate Judge was unwilling to find the

liberally-construed propositions of law raised a federal constitutional question. Peterson supports

the proposition that a federal constitutional claim must at least be stated in a proposition of law in

the Memorandum in Support of Jurisdiction; an oblique reference to the weakness of the evidence

is insufficient.



                                                  9
       Alternatively, Shalash seeks to excuse any procedural default of this claim by asserting he

is actually innocent of these crimes. Adequate proof of actual innocence will excuse a procedural

default and allow a habeas court to consider a claim on the merits. Schlup v. Delo, 513 U.S. 298,

319 (1995). The Sixth Circuit has set the following standard for proving actual innocence:

               [I]f a habeas petitioner “presents evidence of innocence so strong
               that a court cannot have confidence in the outcome of the trial unless
               the court is also satisfied that the trial was free of nonharmless
               constitutional error, the petitioner should be allowed to pass through
               the gateway and argue the merits of his underlying claims.” Schlup
               v. Delo, 513 U.S. 298, 316 (1995). Thus, the threshold inquiry is
               whether "new facts raise[] sufficient doubt about [the petitioner's]
               guilt to undermine confidence in the result of the trial.” Id. at 317.
               To establish actual innocence, “a petitioner must show that it is more
               likely than not that no reasonable juror would have found petitioner
               guilty beyond a reasonable doubt.” Id. at 327. The Court has noted
               that “actual innocence means factual innocence, not mere legal
               insufficiency.” Bousley v. United States, 523 U.S. 614, 623, 140 L.
               Ed. 2d 828, 118 S. Ct. 1604 (1998). “To be credible, such a claim
               requires petitioner to support his allegations of constitutional error
               with new reliable evidence -- whether it be exculpatory scientific
               evidence, trustworthy eyewitness accounts, or critical physical
               evidence -- that was not presented at trial” Schlup, 513 U.S. at 324.
               The Court counseled however, that the actual innocence exception
               should “remain rare” and “only be applied in the ‘extraordinary
               case.’” Id. at 321.

Souter v. Jones, 395 F.3d 577, 590 (6th Cir. 2005). As new evidence Shalash relies on the affidavits

of his co-defendants Jennifer Neitz (Shalash’s wife and mother of three of his children) and Jake

Pfalz recanting their trial testimony. This is simply not “new reliable evidence” within the meaning

of Schlup. Shalash himself implicitly characterizes these witnesses as unreliable by accusing them

of perjuring themselves at trial (Traverse, ECF No .15, PageID 1169).

       The insufficient evidence portion of Ground One is procedurally defaulted, and that default

is not excused by Shalash’s actual innocence. That portion of Ground One should therefore be

dismissed as defaulted. The manifest weight portion of Ground One is not cognizable in habeas



                                                10
corpus and should be dismissed on that basis.



Ground Two: Prosecutorial Misconduct



       In his Second Ground for Relief, Shalash claims he was denied a fair trial by repeated acts

of prosecutorial misconduct. Shalash raised prosecutorial misconduct as his Second Assignment

of Error on direct appeal and the First District decided it as follows:

               Prosecutorial Misconduct

               {¶ 44} In his second assignment of error, Shalash argues that
               multiple instances of prosecutorial misconduct denied him a fair
               trial. Shalash argues the prosecuting attorney committed misconduct
               during closing argument when he presented extensive evidence of
               the robberies, focused on the scary nature of the crimes, argued that
               the crimes had been committed during a “heroin-induced frenzy,”
               made inflammatory remarks about Shalash’s religion, and
               improperly vouched for the credibility of a witness.

               {¶ 45} A prosecuting attorney has wide latitude to summarize the
               evidence and zealously advocate the state’s position during closing
               argument. See State v. Richey, 64 Ohio St.3d 353, 362, 1992 Ohio
               44, 595 N.E.2d 915 (1992). The propriety of a specific remark by a
               prosecutor must not be judged in isolation, but in light of the tenor
               and context of the entire closing argument. See State v. Slagle, 65
               Ohio St.3d 597, 607, 605 N.E.2d 916 (1992). Improper remarks
               during closing argument are grounds for reversal when the remarks
               serve to deny the defendant a fair trial. See State v. Maurer, 15 Ohio
               St.3d 239, 266, 15 Ohio B. 379, 473 N.E.2d 768 (1984).

               {¶ 46} As Shalash admits, he did not object to any of the
               prosecutor’s comments during closing argument. He, therefore, has
               waived all but plain error. See State v. D'Ambrosio, 73 Ohio St.3d
               141, 143-44, 1995 Ohio 129, 652 N.E.2d 710 (1995). Based upon
               our review of the record, we cannot conclude that the prosecutor’s
               comments during closing argument rose to the level of plain error.

               {¶ 47} The prosecutor's statements extensively summarizing the
               evidence against Shalash were not improper. The prosecutor's
               comments focusing on the “scary nature” of the robberies were

                                                 11
based upon testimony from bank employees that they had been
threatened with a gun, and their fear that Pfalz could have fatally
shot them had he chosen to do so. Likewise, the prosecutor's
statement that the robberies were the result of a “heroin-induced
frenzy,” was based upon testimony from Neitz and Pfalz that they
had committed the robberies to feed their heroin habit, and that they
had robbed the banks while “high” on heroin.

{¶ 48} Shalash next argues that the prosecutor committed
misconduct when he repeatedly made inflammatory remarks about
Shalash’s religion. He points to three references to religion in the
state’s closing argument. The first reference occurred when the
prosecuting attorney stated that Shalash and Neitz had been married
at a mosque in Clifton. But nothing about this statement would serve
to inflame the jury's passions. The second reference occurred during
the prosecutor's discussion of Neitz’s and Pfalz’s credibility, when
he said,

    Is it common sense? Is it believable? Do you believe that a
    Muslim wife is going to somehow be driving around town
    with an outsider, Pfalz, a stranger to the family, robbing
    banks, and the husband has been with him just moments
    before and somehow he leaves the picture with the kids in
    the van?

The third reference occurred during the rebuttal portion of the state's
closing argument when the prosecutor stated,

    Are you kidding me? Give me a break. And a Muslim wife
    on top of that. In that culture the women aren't even
    supposed to be out without a male relative and we got her
    robbing banks with a non-male relative with the kids in the
    truck. Give me a break. Give me a break.

{¶ 49} Although the comments were arguably inappropriate, they
were not so inflammatory that we can conclude that Shalash’s
convictions resulted from passion and prejudice instead of the state's
proof of his guilt. The state produced overwhelming evidence of
Shalash’s guilt, and none of the cited comments were so prejudicial
or outcome determinative as to constitute plain error and to deny
Shalash a fair trial.

{¶ 50} Finally, Shalash argues that the prosecuting attorney
improperly vouched for the credibility of the school nurse when he
said, “Obviously she’s not going to lie to you.” It is improper for an
attorney to express a personal belief or opinion as to the credibility

                                  12
               of a witness. State v. Williams, 79 Ohio St.3d 1, 12, 1997 Ohio 407,
               679 N.E.2d 646 (1997). Here, the prosecutor did not improperly
               vouch for the nurse's credibility as a witness. He merely argued that
               she was a reliable witness and that she lacked any motive to lie.
               Therefore, we overrule Shalash’s second assignment of error.

State v. Shalash, 2014-Ohio-5006.

       Respondent asserts that merits review of this claim is barred by Shalash’s procedural

default in that he made no objections to the prosecutor’s comments in closing. (Return, ECF No.

11, PageID 1125-26).

       The procedural default doctrine in habeas corpus is described by the Supreme Court as

follows:

               We now make it explicit: in all cases in which a state prisoner has
               defaulted his federal claims in state court pursuant to an adequate
               and independent state procedural rule, federal habeas review of the
               claims is barred unless the prisoner can demonstrate cause of the
               default and actual prejudice as a result of the alleged violation of
               federal law; or demonstrate that failure to consider the claims will
               result in a fundamental miscarriage of justice.

Coleman v. Thompson, 501 U.S. 722, 750 (1991); see also Simpson v. Jones, 238 F.3d 399, 406

(6th Cir. 2000). That is, a petitioner may not raise on federal habeas a federal constitutional rights

claim he could not raise in state court because of procedural default. Engle v. Isaac, 456 U.S. 107,

110 (1982); Wainwright v. Sykes, 433 U.S. 72 (1977). “Absent cause and prejudice, a federal

habeas petitioner who fails to comply with a State’s rules of procedure waives his right to federal

habeas corpus review.” Boyle v. Million, 201 F.3d 711, 716 (6th Cir. 2000) (internal quotation

marks and citation omitted); Murray v. Carrier, 477 U.S. 478, 485 (1986); Engle, 456 U.S. at 110;

Wainwright, 433 U.S. at 87.

               [A] federal court may not review federal claims that were
               procedurally defaulted in state court—that is, claims that the state
               court denied based on an adequate and independent state procedural
               rule. E.g., Beard v. Kindler, 558 U.S. 53, 55, 130 S. Ct. 612, 175 L.

                                                 13
                Ed. 2d 417 (2009). This is an important “corollary” to the exhaustion
                requirement. Dretke v. Haley, 541 U.S. 386, 392, 124 S. Ct. 1847,
                158 L. Ed. 2d 659 (2004). “Just as in those cases in which a state
                prisoner fails to exhaust state remedies, a habeas petitioner who has
                failed to meet the State’s procedural requirements for presenting his
                federal claims has deprived the state courts of an opportunity to
                address” the merits of “those claims in the first instance.” Coleman,
                501 U.S., at 731-732, 111 S. Ct. 2546, 115 L. Ed. 2d 640. The
                procedural default doctrine thus advances the same comity, finality,
                and federalism interests advanced by the exhaustion doctrine. See
                McCleskey v. Zant, 499 U.S. 467, 493, 111 S. Ct. 1454, 113 L. Ed.
                2d 517 (1991).


Davila v. Davis, 137 S. Ct. 2058, 2064 (2017).

         The Sixth Circuit Court of Appeals requires a four-part analysis when the State alleges a

habeas claim is precluded by procedural default. Guilmette v. Howes, 624 F.3d 286, 290 (6th Cir.

2010) (en banc); Eley v. Bagley, 604 F.3d 958, 965 (6th Cir. 2010); Reynolds v. Berry, 146 F.3d

345, 347-48 (6th Cir. 1998), citing Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986); accord

Jacobs v. Mohr, 265 F.3d 407, 417 (6th Cir. 2001); Lott v. Coyle, 261 F.3d 594, 601-02 (6th Cir.

2001).

                First the court must determine that there is a state procedural rule
                that is applicable to the petitioner's claim and that the petitioner
                failed to comply with the rule.
                                ....
                Second, the court must decide whether the state courts actually
                enforced the state procedural sanction, citing County Court of Ulster
                County v. Allen, 442 U.S. 140, 149, 99 S.Ct. 2213, 60 L.Ed.2d 777
                (1979).

                Third, the court must decide whether the state procedural forfeiture
                is an "adequate and independent" state ground on which the state
                can rely to foreclose review of a federal constitutional claim.

                Once the court determines that a state procedural rule was not
                complied with and that the rule was an adequate and independent
                state ground, then the petitioner must demonstrate under Sykes that
                there was "cause" for him to not follow the procedural rule and that
                he was actually prejudiced by the alleged constitutional error.

                                                 14
Maupin, 785 F.2d at 138; accord Hartman v. Bagley, 492 F.3d 347, 357 (6th Cir. 2007), quoting

Monzo v. Edwards, 281 F.3d 568, 576 (6th Cir. 2002).           A habeas petitioner can overcome a

procedural default by showing cause for the default and prejudice from the asserted error. Atkins

v. Holloway, 792 F.3d 654, 657 (6th Cir. 2015).

       Ohio has a relevant procedural rule, to wit, that a litigant must make a contemporaneous

objection to error occurring in the trial court so that the error can be corrected, if possible, in the

trial court. State v. Glaros, 170 Ohio St. 471 (1960), paragraph one of the syllabus; see also State

v. Mason, 82 Ohio St. 3d 144, 162 (1998). The First District enforced that rule by reviewing only

for plain error. An Ohio state appellate court’s review for plain error is enforcement, not waiver,

of a procedural default. Wogenstahl v. Mitchell, 668 F.3d 307, 337 (6th Cir. 2012), citing Keith v.

Mitchell, 455 F.3d 662, 673 (6th Cir. 2006); Jells v. Mitchell, 538 F.3d 478, 511 (6th Cir. 2008);

Lundgren v. Mitchell, 440 F.3d 754, 765 (6th Cir. 2006); White v. Mitchell, 431 F.3d 517, 525 (6th

Cir. 2005); Biros v. Bagley, 422 F.3d 379, 387 (6th Cir. 2005); Hinkle v. Randle, 271 F.3d 239, 244

(6th Cir. 2001), citing Seymour v. Walker, 224 F.3d 542, 557 (6th Cir. 2000) (plain error review

does not constitute a waiver of procedural default).

       The contemporaneous objection rule is an adequate and independent state ground of

decision. Wogenstahl, 668 F.3d at 334; Goodwin v. Johnson, 632 F.3d 301, 315 (6th Cir. 2011);

Smith v. Bradshaw, 591 F.3d 517, 522 (6th Cir. 2010); Nields v. Bradshaw, 482 F.3d 442, 451 (6th

Cir. 2007); Biros, 422 F.3d at 387; Mason v. Mitchell, 320 F.3d 604 (6th Cir. 2003), citing Hinkle,

271 F.3d at 244; Scott v. Mitchell, 209 F.3d 854, 867-68 (6th Cir. 2000), citing Engle, 456 U.S. at

124-29. S

       To overcome this procedural default, Shalash asserts it was ineffective assistance of trial

counsel to fail to object. In order to rely on ineffective assistance of trial counsel to excuse a

                                                  15
procedural default, a petitioner must present the ineffective assistance claim to the state courts for

adjudication in the ordinary fashion those courts have prescribed for such claims. Edwards v.

Carpenter, 529 U.S. 446 (2000). In other words, ineffective assistance of trial counsel will not

serve as cause if that claim is itself procedurally defaulted.

       Because failure to make objections to portions of a closing argument is an omission that

appears on the face of the appellate record, Ohio law requires that it be presented on direct appeal

or be later barred by res judicata. State v. Perry, 10 Ohio St. 2d 175 (1967).

       Shalash objects that he did not procedurally default his claim of ineffective assistance of

trial counsel in this regard because he raised it both in the First District and on further appeal to

the Supreme Court of Ohio ((Reply, ECF No. 15, PageID 1179, citing Appellant’s Brief (State

Court Record, ECF No. 10, Ex. 10, and Memorandum in Support of Jurisdiction, Id. at Ex. 15)).

       Petitioner did not raise ineffective assistance of trial counsel as an assignment of error on

direct appeal, although he did accuse his attorney of ineffective assistance for not objecting

(Appellant’s Brief, State Court Record, ECF No. 10, Ex. 10, PageID 101). However, his entire

argument consists of:     “Furthermore, Mr. Shalash submits that he received the ineffective

assistance of counsel when his trial counsel failed to object to these clearly prejudicial instances

of prosecutorial misconduct.” Id. That is a purely conclusory claim. No authority is cited for the

proposition that failure to object to any of the alleged instances of prosecutorial misconduct is

deficient performance. Like Shalash’s reliance on the First Ground for Relief on the notion that

stating there was “decidedly little evidence” suffices to preserve a sufficiency of the evidence

claim, his argument here is unpersuasive. A constitutional claim cannot be preserved for habeas

review by reciting talismanic words – an actual argument must be made. Merely using talismanic

constitutional phrases like “fair trial” or “due process of law” does not constitute raising a federal



                                                  16
constitutional issue. Slaughter v. Parker, 450 F.3d 224, 236 (6th Cir. 2006); Franklin v. Rose, 811

F.2d 322, 326 (6th Cir. 1987). “A lawyer need not develop a constitutional argument at length, but

he must make one; the words ‘due process’ are not an argument.” Riggins v. McGinnis, 50 F.3d

492, 494 (7th Cir. 1995). The same must be said of “ineffective assistance.”

       As with Ground One, merits review of Shalash’s Second Ground for Relief is barred by his

failure to make a contemporaneous objection.



Ground Three: Incomplete Jury Instructions on the Firearm Specification



       In this Third Ground for Relief, Shalash claims the trial judge did not instruct the jury that

the required standard of proof on the firearm specification was proof beyond a reasonable doubt.

Petitioner raised this issue as his Third Assignment of Error on direct appeal and the First District

decided it as follows:



               Jury Instruction on the Firearm Specifications

               {¶ 51} In his third assignment of error, Shalash maintains the trial
               court erred by failing to separately instruct the jury that the state had
               to prove the firearm specifications beyond a reasonable doubt.

               {¶ 52} Shalash did not object to any of the jury instructions at trial.
               He argues, nonetheless, that under the United States Supreme
               Court's decision in Sullivan v. Louisiana, 508 U.S. 275, 281, 113
               S.Ct. 2078, 124 L.Ed.2d 182 (1993), the trial court's failure to give
               this instruction is a “structural error” requiring automatic reversal.
               The state argues, on the other hand, that the trial court’s failure to
               instruct the jury is a trial error amenable to a “plain error” analysis.
               See State v. Blankenship, 102 Ohio App.3d 534, 546, 657 N.E.2d
               559 (12th Dist.1995); State v. Norman, 1st Dist. Hamilton No. C-
               920202, 1993 Ohio App. LEXIS 133, *8-9 (Jan. 20, 1993).




                                                  17
{¶ 53} After reviewing the case law and the record, we agree with
the state that a plain-error analysis applies. The structural error at
issue in Sullivan was the denial of the right to trial by jury by giving
a defective reasonable doubt instruction. Sullivan at 279. The
instruction the trial court gave to the jury suggested that the jury had
to have a higher degree of doubt than is required for acquittal under
the reasonable-doubt standard. Id. at 276-277. The Sullivan court
held that a “beyond-a-reasonable-doubt instruction” that
misdescribes the burden of proof requires per se reversal. Id. at 281.

{¶ 54} Here, however, the trial court properly instructed the jury on
the reasonable-doubt standard at multiple times during the jury
charge. At the beginning of the jury charge, the trial court stated:

   [t]here is no requirement that the defendant present any
   evidence. The duty of proof rests entirely with the state of Ohio.
   The defendant must be acquitted unless the state produces
   evidence which convinces you beyond a reasonable doubt of
   every essential element of the crime charged in the indictment.
   Reasonable doubt. Reasonable doubt is present when the jurors
   after they have carefully considered and compared all the
   evidence cannot say they are firmly convinced of the truth of the
   charge. It is a doubt based on reason and common sense.
   Reasonable doubt is not mere possible human doubt because
   everything relating to human affairs or depending on moral
   evidence is open to some possible or imaginary doubt. Proof
   beyond a reasonable doubt is proof of such character that an
   ordinary person would be willing to rely and act upon it in the
   most important of his or her own affairs.

At the end of each count of the indictment, the trial court instructed
the jury that the state was required to prove the elements of the
offense listed in that count of the indictment beyond a reasonable
doubt.

{¶ 55} The trial court specifically instructed the jury that he
aggravated-robbery charges in counts 3 and 5 of the indictment
included the necessity of finding that Shalash, while committing the
robbery, or immediately fleeing thereafter, “had a deadly weapon on
or about his person, or under his control, and displayed, brandished,
indicated possession or used the deadly weapon, to wit: a firearm.”
The court also instructed the jury that it specify on counts 3 and 5
whether it found that Shalash “did have on or about his person, or
under his control, a firearm, while committing the offense of
aggravated robbery.”



                                  18
               {¶ 56} When taken together, these jury instructions satisfied the
               requirement of instructing the jury that the firearm specifications
               had to be proven beyond a reasonable doubt. Therefore, the trial
               court did not commit plain error by failing to separately instruct the
               jury that the state had to prove the firearm specifications beyond a
               reasonable doubt. See Blankenship, 102 Ohio App.3d at 546, 657
               N.E.2d 559; State v. Norman, 1st Dist. Hamilton No. C-920202,
               1993 Ohio App. LEXIS 133, at *8-9; State v. Dubose, 7th Dist.
               Mahoning No. 00-CA-60, 2002-Ohio-3020, ¶ 20-35; State v.
               Penson, 2d Dist. Montgomery No. 9193, 1990 Ohio App. LEXIS
               732, *32 (Feb. 26, 1990); State v. Small, 8th Dist. Cuyahoga No.
               68167, 1995 Ohio App. LEXIS 4844, *19-20 (Nov. 2, 1995). We,
               therefore, overrule Shalash’s third assignment of error and affirm
               the judgment of the trial court.

Shalash I.


       Respondent asserts this Third Ground for Relief is procedurally defaulted for the same

reason as Ground Two: failure to make a contemporaneous objection (Return of Writ, ECF No.

11, PageID 1126). As noted above with respect to Ground Two, state court review for plain error

is an enforcement of the contemporaneous objection rule which is itself an adequate and

independent state procedural ground of decision.

       Shalash admits the procedural default but says it is excused because “he will suffer a

miscarriage of justice if he is unable to bring this claim on the merits as the defective jury

instruction created a structural error . . .” (Reply, ECF No. 15, PageID 1183). This argument

confuses two different strains of habeas corpus doctrine. When an error is properly characterized

as “structural,” that means it is per se harmful, that the courts do not evaluate it for harmlessness

as is true of other constitutional errors. So, for example, an error under Faretta v. California, 422

U.S. 806, 812-13 (1975), denying a criminal defendant the rights of self-representation, is

structural McKaskle v. Wiggins, 465 U.S. 168, 177 n. 8 (1984), in that it affects the entire trial

proceeding. The same thing is true of Batson violations, Snyder v. Louisiana, 552 U.S. 472, 478



                                                 19
(2008), judicial bias or complete denial of counsel, Johnson v. United States, 520 U.S. 461, 468-

69 (1997) (citations omitted) or racial discrimination in the selection of a grand jury. Vasquez v.

Hillery, 474 U.S. 254 (1986).

       On the other hand, the “miscarriage of justice” exception to procedural default is available

only on adequate proof of actual innocence. Calderon v. Thompson, 523 U.S. 538, 557-58 (1998)

(holding that "avoiding a miscarriage of justice as defined by our habeas corpus jurisprudence"

requires "a strong showing of actual innocence").

       As noted above, Shalash has not produced proof of actual innocence which satisfies the

Schlup gateway requirement. Nor has he cited any authority for the proposition that a “structural

error” cannot be forfeited by failure to make a contemporaneous objection.

       Even though the First District decided the Third Assignment of Error on plain error review,

its decision is still entitled to AEDPA deference. Fleming v. Metrish, 556 F.3d 520, 532 (6th Cir.

2009); Kittka v. Franks, 539 F. App’x 668, 672 (6th Cir. 2013); Bond v. McQuiggan, 506 Fed.

Appx. 493, 498 n. 2 (6th Cir. 2013); Stojetz v. Ishee, No. 2:04-cv-263, 2014 U.S. Dist. LEXIS

137501 *231 (S.D. Ohio Sept. 24, 2014) (Frost, J.). That is, the decision must be deferred to unless

it is contrary to or an objectively unreasonable application of clearly established Supreme Court

precedent. 28 U.S.C. § 2254(d)(1); Harrington v. Richter, 562 U.S. 86, 100 (2011); Brown v.

Payton, 544 U.S. 133, 140 (2005); Bell v. Cone, 535 U.S. 685, 693-94 (2002); Williams (Terry) v.

Taylor, 529 U.S. 362, 379 (2000).

       The First District recognized that the controlling Supreme Court precedent is Sullivan v.

Louisiana, 508 U.S. 275 (1993). Shalash I, 2014-Ohio-5006, at ¶¶ 52-53. In Sullivan, the Court

found that the complained-of instruction was “essentially identical to the one held unconstitutional

in Cage v. Louisiana . . . .” 508 U.S. at 277, citing 498 U.S. 39 (1990) (per curiam), overruled on



                                                20
other grounds in Estelle, 506 U.S. at 72 n.4. Justice Scalia noted that the requirement of proof

beyond a reasonable doubt, “which was adhered to by virtually all common-law jurisdictions,”

was required in both federal and state courts. Id. at 278, citing In re Winship, 397 U.S. 358 (1970).

The instruction given in both Sullivan and Cage read:

               “If you entertain a reasonable doubt as to any fact or element
               necessary to constitute the defendant's guilt, it is your duty to give
               him the benefit of that doubt and return a verdict of not guilty. Even
               where the evidence demonstrates a probability of guilt, if it does not
               establish such guilt beyond a reasonable doubt, you must acquit the
               accused. This doubt, however, must be a reasonable one; that is one
               that is founded upon a real tangible substantial basis and not upon
               mere caprice and conjecture. It must be such doubt as would give
               rise to a grave uncertainty, raised in your mind by reasons of the
               unsatisfactory character of the evidence or lack thereof. A
               reasonable doubt is not a mere possible doubt. It is an actual
               substantial doubt. It is a doubt that a reasonable man can seriously
               entertain. What is required is not an absolute or mathematical
               certainty, but a moral certainty.” 554 So. 2d 39, 41 (La. 1989)
               (emphasis added).

Cage, 498 U.S. at 40. The Court rejected this instruction because it overstated the amount of doubt

the jury must have by equating “reasonable doubt” with “grave uncertainty” and “actual substantial

doubt.” Id. at 41.

       The First District reasonably interpreted Sullivan as proscribing a “defective reasonable

doubt instruction.” Shalash I, 2014-Ohio-5006 at ¶ 53, citing 508 U.S. at 279. In contrast to

Sullivan, the First District found that the trial court here “instructed the jury on the reasonable

doubt standard multiple times during the jury charge.” Id. at ¶ 54. The definition of reasonable

doubt used by the trial court was

               Reasonable doubt is present when the jurors after they have
               carefully considered and compared all the evidence cannot say they
               are firmly convinced of the truth of the charge. It is a doubt based
               on reason and common sense. Reasonable doubt is not mere possible
               human doubt because everything relating to human affairs or
               depending on moral evidence is open to some possible or imaginary

                                                 21
                 doubt. Proof beyond a reasonable doubt is proof of such character
                 that an ordinary person would be willing to rely and act upon it in
                 the most important of his or her own affairs.


Id.

       This definition of reasonable doubt closely follows the model in Ohio Jury Instructions:

                 “Reasonable doubt” is present when the jurors, after they have
                 carefully considered and compared all the evidence, cannot say they
                 are firmly convinced of the truth of the charge. It is a doubt based
                 on reason and common sense. “Reasonable doubt” is not mere
                 possible doubt, because everything relating to human affairs or
                 depending on moral evidence is open to some possible or imaginary
                 doubt. “Proof beyond a reasonable doubt” is proof of such character
                 that an ordinary person would be willing to rely and act upon it in
                 the most important of the person's own affairs.


2 OJI-CR 405.07. This definition is prescribed by statute in Ohio. Ohio Revised Code §

2901.05(E).

       The Sixth Circuit held recently that “[a] reasonable-doubt instruction will be problematic

only if there is a reasonable likelihood that the jury understood the instructions to allow conviction

based on proof insufficient to meet the Winship standard[,]” but “stress[ed] that departures from

pattern instructions regarding the reasonable-doubt standard tend only to muddy the waters further.

“At worst such variations may be prejudicial to a defendant; at best they add needlessly to the work

of appellate courts while being of no real benefit to the jury.” United States v. Rios, 830 F.3d 403,

433, 434 (6th Cir. 2016) (internal quotation marks and citations omitted).

       Petitioner’s complaint is not about the content of the trial court’s reasonable doubt

instruction, but about the trial judge’s failure to repeat it again in connection with the firearm

specification.

       During the course of the jury charge, Hon. Charles J. Kubicki, Jr., the trial judge, told the



                                                 22
jurors that, when considering direct and circumstantial evidence together, they had to satisfy jurors

of the “defendant’s guilt beyond a reasonable doubt.” (Transcript, State Court Record, ECF No.

10-4, PageID 1046.) He repeated that language in detailing that the State had to prove whatever

was in the indictment beyond a reasonable doubt. Id. at 1049. He repeated it again in describing

the presumption of innocence. Id. He expressly told the jury that “[t]he defendant must be

acquitted unless the States produces evidence which convinces you beyond a reasonable doubt of

every essential element of the crime charged in the indictment.” Id. This appears just before the

definition of reasonable doubt quoted above. Then, the requirement of a finding of guilt beyond a

reasonable doubt was repeated each time the judge read the elements of the individual crimes.

       In applying Sullivan, the First District expressly considered the instructions as a whole and

found them adequate. Shalash I, 2014-Ohio-5006, at ¶ 56. That was not contrary to nor an

objectively unreasonable application of Sullivan.      Therefore, if the Court should reject the

procedural default defense on Ground Three, it should conclude Shalash is not entitled to relief on

the merits.



Ground Four: Denial of the Post-Conviction Petition Without a Hearing Violates Shalash’s
Rights to Effective Assistance of Counsel and Due Process of Law


       In his Fourth Ground for Relief, Shalash claims his rights to effective assistance of counsel,

guaranteed by the Sixth Amendment, and due process of law, guaranteed by the Fourteenth

Amendment.

       On appeal from denial of his petition for post-conviction, Shalash’s sole assignment of

error read “The trial court abused its discretion when it denied Mr. Shalash’s post-conviction




                                                 23
motion to vacate2 without holding a hearing.” (Appellant’s Brief, State Court Record, ECF No.

10, PageID 383). No claim is made in the body of the Brief that failure to hold a hearing was a

violation of either the Sixth Amendment or the Fourteenth. Indeed, the only federal decision cited

is Strickland v. Washington, 466 U.S. 668 (1984), for the underlying standard of ineffective

assistance of trial counsel. Thus, the First District did not review the constitutional claims made

in the Fourth Ground for Relief – violations of the Sixth and Fourteenth Amendments by denying

a hearing – because those claims were not fairly presented to it.

         The claim that was presented on appeal – that the trial judge abused his discretion in

denying the petition without a hearing – does not state a claim cognizable in habeas. Abuse of

discretion is not a denial of due process. Sinistaj v. Burt, 66 F.3d 804, 807-08 (6th Cir. 1995). Put

another way, this Court cannot review whether the First District correctly applied Ohio law on

when a post-conviction petition may be dismissed without a hearing. State v. Calhoun, 86 Ohio

St. 3d 279 (1999).

         In addition to applying Calhoun, the First District also decided that Shalash had presented

insufficient evidence to warrant relief. It noted that actual innocence, attempted to be shown by

the recanting affidavits, is not a basis for a constitutional claim. Shalash II, 2016 Ohio App. LEXIS

4105, at * 2. . The deficiencies in the recantation affidavits provided an adequate basis for rejecting

them. Id. Finally, the evidence offered in support of the ineffective assistance of trial counsel

claim, even if accepted, did not show the result of the trial was likely to have been different. Id.

at *3.

         In arguing Ground Four in the Reply/Traverse, Shalash makes the plain claim that denying

his post-conviction petition without a hearing denied him due process of law (ECF No. 15, PageID


2
 The context makes it clear that the reference is to the petition for post-conviction relief and not some other motion
as in a motion to vacate a guilty plea.

                                                         24
1185). No constitutional claim to this effect was fairly presented to the First District. But even if

we were to liberally construe the post-conviction appeal as if it had presented such a claim, it

would be without merit: no decision of the United States Supreme Court recognizes a due process

right to an evidentiary hearing on a post-conviction petition. Shalash cites no case law purportedly

making such a holding and none is known to the Court.

       In sum, Shalash’s Fourth Ground is procedurally defaulted for lack of fair presentation to

the state courts. In the alternative, it is without merit because (1) there is no constitutional

guarantee of an evidentiary hearing in post-conviction and (2) the First District’s decisions on the

underlying constitutional claims are neither contrary to nor an objectively un reasonable

application of clearly established Supreme Court precedent.



Conclusion

`

       In accordance with the foregoing analysis, it is respectfully recommended that the Petition

herein be dismissed with prejudice. Because reasonable jurists would not disagree with this

conclusion, Petitioner should be denied a certificate of appealability and the Court should certify

to the Sixth Circuit that any appeal would be objectively frivolous and therefore should not be

permitted to proceed in forma pauperis.



April 23, 2019.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge




                                                 25
                           NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. A party may respond
to another party=s objections within fourteen days after being served with a copy thereof. Failure
to make objections in accordance with this procedure may forfeit rights on appeal. See Thomas v.
Arn, 474 U.S. 140, 153-55 (1985) United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).




                                                26
